 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          JUSTIN EDWARD LEWIS,                           CASE NO. C17-5227 MJP

11                                Plaintiff,               ORDER OF DISMISSAL

12                 v.

13          RYAN PUGH,

14                                Defendant.

15

16          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Justin E.

17   Lewis, acting by and through Plaintiff’s Attorneys Dan Fiorito and Dean Williams, and the

18   Defendant State of Washington, Ryan Pugh, acting by and through Robert W. Ferguson,

19   Attorney General, and Christopher Clay, Assistant Attorney General, that the above-entitled

20   action as to Defendant Ryan Pugh may be dismissed with prejudice and without costs, this matter

21   having been fully settled and compromised between the Plaintiff and Defendant State of

22   Washington.

23

24


     ORDER OF DISMISSAL - 1
 1                                                      ORDER

 2            THIS MATTER having come before the undersigned judge of the above-entitled Court,

 3   based on the foregoing stipulation, now, therefore ORDERS that Defendant Ryan Pugh shall be

 4   dismissed from the above-entitled action with prejudice and without costs or interest to any

 5   party.

 6

 7            The clerk is ordered to provide copies of this order to all counsel.

 8            Dated January 30, 2020.



                                                            A
 9

10
                                                            Marsha J. Pechman
11                                                          United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 2
